Citation Nr: 1030978	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for benign prostate 
hypertrophy, claimed as chronic prostatitis, to include as a 
result of exposure to herbicides.

2.  Entitlement to service connection for a bladder disability, 
to include as a result of exposure to herbicides.

3.  Entitlement to service connection for a disability, to 
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1966 to March 1968, to include a tour of duty in 
Vietnam from August 1966 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The issue of service connection for a prostate disability as a 
result of exposure to herbicides is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no currently diagnosed disease or disability of the 
bladder.

2.  There is no currently diagnosed disease or disability of the 
kidneys.


CONCLUSION OF LAW

1.  The criteria for service connection for a bladder disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116(f), 
5107 (West 2002 & Supp. 2009); 338 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for service connection for a kidney disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2009); 338 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Legally sufficient notice was provided to the Veteran by way of 
February 2006 and March 2006 correspondence, prior to the initial 
adjudication of the claims.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  A multipart notice suffices so long as the 
notice affords the claimant understandable information and a 
meaningful opportunity to participate in the claims process.  
Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  
The letters informed the Veteran of the elements of his claims of 
service connection, described the evidence and information 
necessary to substantiate the claims, and set forth the 
respective responsibilities of VA and the Veteran in obtaining 
such.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Veteran was additionally notified of VA policies and practices in 
assigning effective dates and disability evaluations.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also complied with its duty to assist the Veteran in 
substantiating his claims.  Service treatment records are 
associated with the claims file, and service in Vietnam has been 
verified.  Identified VA treatment records have been associated 
with the claims file, and the Veteran has submitted or VA has 
obtained on his behalf, identified private treatment records.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  No VA 
examination has been provided, as there is a complete absence of 
any competent evidence of current kidney or bladder disabilities.  
Current evidence in fact supports a finding that no such 
disabilities are present, and hence an examination for current 
findings or a nexus opinion is unnecessary.  38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

The claims of service connection for bladder and kidney 
disabilities are discussed together, as the analysis is identical 
for each claim.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish service 
connection, there must be a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service treatment reports are absent for any complaints of, or 
treatment for, a bladder or kidney condition.  A separation 
report of medical examination from February 1968 indicated that 
the Veteran had a normal clinical evaluation of his genitourinary 
system, to include the bladder and kidneys.  In an associated 
report of medical history, the Veteran indicated that he did not 
have, nor has ever had, frequent or painful urination, kidney 
stones, or blood in urine.

Post-service VA treatment reports and private medical records 
indicate that the Veteran does not suffer from a current bladder 
or kidney disability.  A VA treatment report from March 2001 
indicated that the Veteran complained of urinary frequency and 
woke up about two to three times per night to urinate.  However, 
this was merely a symptom of the Veteran's diagnosed benign 
prostatic hypertrophy.  The Veteran was not diagnosed with a 
bladder disability at that time, and kidney function was 
specifically noted to be normal.  Subsequent records make no 
mention of any complaints, problems, or diagnoses related to the 
kidneys or bladder.

In May 2007, Dr. WMW, the Veteran's treating doctor, reported 
that the Veteran had required treatment for recurrent prostatitis 
with enlargement and hypertrophy.  He identified no other 
condition or disability of the genitourinary system.  Further, 
treatment records from the doctor's clinic indicate only 
treatment for a prostate condition, and make no mention of any 
bladder or kidney dysfunction.

While the Veteran has expressed his belief that he has current 
bladder or kidney problems, he is not competent to render a 
diagnosis or to identify a current disability in this instance.  
The claimed disabilities are not subject to observation by his 
five senses, and he lacks the specialized medical knowledge or 
training needed to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Further, he has not reported any observable 
signs or symptoms indicating the possible presence of a 
disability which would require that an examination and opinion be 
obtained.  Treating doctors have treated what complaints there 
are, such as urinary frequency, as symptoms as the prostate 
condition.  

In sum, the overwhelming weight of the evidence of record 
establishes that there are no current bladder or kidney 
disabilities present, at this time or previously.  Even if the 
Veteran's opinion that there are current bladder and kidney 
disabilities were considered competent evidence, that lay opinion 
is outweighed by the contrary medical evidence of record.

Accordingly, in the absence of current disabilities, service 
connection for either a bladder or a kidney disability is not 
warranted.


ORDER

Entitlement to service connection for a bladder disability is 
denied.

Entitlement to service connection for a kidney disability is 
denied.


REMAND

Remand is required or compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 36.159.

The evidence of record establishes that the Veteran has been 
diagnosed with benign prostatic hypertrophy (BPH) and 
prostatitis, and not cancer of the prostate.  Only prostate 
cancer is among the listed presumptive conditions for herbicide 
exposed Veterans.  38 C.F.R. § 3.309.  In the absence of a listed 
condition, the presumption of service connection is not 
applicable.  38 C.F.R. § 3.307.

However, such a finding does not preclude the Veteran from 
establishing service connection for the currently diagnosed 
prostate condition on a direct basis.  38 C.F.R. § 3.303(d); see 
also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A service treatment report from February 1968 indicated that the 
Veteran had an enlarged prostate.  He was treated with a urethral 
drip for five days.  The Veteran's treating physician has stated 
that this same condition has repeatedly recurred since service.  
Further, he opined that it is related to service, based on the 
date of onset and exposure to herbicides in service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Here there is competent evidence of a current disability and in 
service manifestations.  There is also an indication that the two 
are related. Under these circumstances, remand for examination is 
required to obtain a medical opinion on the question of a nexus.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
genitourinary examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current disabilities of the prostate, and 
should opine as to whether it is at least as 
likely as not that any current condition is 
related to the documented in-service 
treatment for prostate enlargement in 
February 1968.  A full and complete rationale 
for all opinion expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner must state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


